NORCROSS, District Judge
(dissenting). I am unable to agree with the view expressed in the prevailing opinion that the agreement of April 27, 1920, is not controlling. Neither the appellant, appellee, nor the Commercial Company, Limited, could be chargeable with foreseeing the political and other local conditions responsible for the failure of the latter company to accept and pay for the goods upon delivery, and it cannot be considered that the contract between appellant and appellee was entered into in view of any such contingency. When the goods arrived at Vladivostok, and the purchaser, by reason of changed political or other local conditions occurring since the time of agreement to purchase, was unable to pay for the same, the seller could pursue any one of four alternative remedies, conceded in the brief of counsel for appellee to be as follows:
“The alternative remedies of a seller for the breach of an agreement to buy personal property, not only under the California statute, but wherever the common law prevails, are:
“(1) Standing on the sale, the vendor may retain the property for the vendee and sue for the purchase price; or
“(2) Acting as the agent for the vendee, the vendor may resell the property and then sue to recover the difference between the contract price and the price obtained on the resale; or
“(3) The vendor may treat the property as its own, and recover from the vendee the difference between the contract price and the market price at the time and place of delivery.”
In this ease the seller adopted the second of the above-mentioned alternative remedies. It entered into a contract with the purchaser in pursuance of that remedy. The fact that it chose to retain possession of the goods and sell the same as the agent of the vendee as a means of procuring for itself the purchase price of the goods sold would not, in the event of the recovery of the purchase price, cut out the commission of the agent of the seller payable on receipt of such purchase price. Conceding that the contract be*811tween appellant and appellee contemplated actual commercial sales and payment of the purchase price pursuant to commercial usage, the method of procuring the purchase price in this case cannot be said to be contrary to commercial usage. If that usage is to be read into the contract between appellant and appellee) it should be read in its entirety.